I concur in the view that the court had jurisdiction to pass sentence so that the application for the writ should be denied, *Page 704 
but I believe the trial court, having been in full possession of all the facts when he passed sentence, should have assessed the penalty then, and having so determined should not thereafter on the same situation bring the defendant before him again and increase the penalty, the provision for the additional information not contemplating a condition where all facts were known when judgment was passed.